Citation Nr: 1749003	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back condition, and, if so, whether service connection is warranted. 
 

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A rating decision in May 2011 denied service connection for a low back condition.  The Veteran did not appeal the decision and new evidence was not received within the appeal period.  That decision is final.

2.  Evidence received since May 2011 relates to a previously unestablished fact necessary to substantiate the claim for service connection for a low back condition.  

3.  Competent and credible evidence indicates that the Veteran's low back disability as incurred in service. 



CONCLUSIONS OF LAW

1.  The requirements to reopen the previously-denied claim of entitlement to service connection for a low back condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The requirements to establish entitlement to service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claim for service connection for a back condition was originally denied by a December 1956 decision, based on absence of objective evidence 
of a back disorder beyond a scoliosis and spina bifida, which were judged to be constitutional or developmental abnormalities and hence not service related.  The Veteran's claim for service connection for a back condition was last previously denied by a May 2011 rating decision based on absence of new and material evidence to reopen the claim.  The Veteran did not appeal this decision nor was relevant evidence submitted within the following year.  Accordingly, the May 2011 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 
see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 38 C.F.R. § 20.302 (2017).

Generally, if a claim of entitlement to service connection has been previously    denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to       agency decision makers. Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).    The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence since the last prior final decision includes a private medical opinion           by K.T.G., D.O., documenting low back disability not shown previously, and indicating a possible relationship to service.  Assessed back disabilities were      severe lumbar spondylosis, degenerative disc disease of the lumbar spine, and 
grade 1 spondylolisthesis of L4 on L5 and L5 on S1. The Veteran also underwent    VA examination in April 2015, and the examiner provided a medical opinion linking lumbosacral strain to service.  These records relate to a previously unestablished fact necessary to substantial the claim for service connection for a back condition.  Hence, reopening of the claim is warranted, and the appeal is grant to that extent.  

II. Entitlement to Service Connection  

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran essentially contends that she developed a low back disability in service carrying mattress springs, and that the symptomatic condition persisted from that time to the present.  Service treatment records include a report by the Veteran in July 1955 of low back pain for two years following an episode involving moving beds.  X-rays were obtained showing a lumbar scoliosis and spina bifida of the first sacral segment without evidence of fracture of the spine or sacrum.  The Veteran was assessed as having a 3/8" shorter left leg, and treated with a 3/8" lift.  However, the pain symptoms were noted to be present in the lumbar spine.  

The Veteran submitted her original claim two months following service separation.  Upon VA examination in November 1955 the Veteran reported lower back pain.  The examiner found marked increase in lumbar lordosis with pelvic tilt, and diagnosed scoliosis without making other objective findings of current disability.

Upon VA examination in April 2015 the Veteran's history was noted including of   a persistent symptomatic condition following carrying a heavy object in service.  The examiner opined that the Veteran's lumbar degenerative disc disease with spondylosis and spondylolisthesis of L4-L5 and L5-S1 was not due to service   since x-rays in June 1955 did not reflect degenerative disc disease with spondylosis and spondylolisthesis, and because lumbar spine strain does not lead to arthritis.  However, the examiner also diagnosed lumbosacral strain, and opined that it 
was at least as likely as not that this condition was related to service, based on     pain complaints noted in service. 

Accordingly, based on this affirmative opinion and other supportive evidence of record, and in the absence of sufficient countervailing evidence, the Board finds   that service connection for lumbosacral strain is warranted.  

ORDER

Service connection for lumbosacral strain is granted. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


